ACCEPTED
                                                                                                           03-14-00730-CR
                                                                                                                   3675818
                                                                                                  THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                       1/7/2015 9:48:52 AM
                                                                                                          JEFFREY D. KYLE
                            SHEEHY, LOVELACE & MAYFIELD, P. C.                                                       CLERK
                                          ATTORNEYS AND COUNSELORS AT LAW

                                               Established 1893

                                           510 N. VALLEY MILLS DRIVE                    FILED IN
                                                    SUITE 500                    3rd COURT   OF abennett@slmpc.com
                                                                                         E-MAIL: APPEALS
E. ALAN BENNETT                               WACO, TEXAS 76710                      AUSTIN, TEXAS
                                                                                 1/7/2015 9:48:52 AM
                                           TELEPHONE (254) 772-8022
                                            FACSIMILE (254) 772-9297               JEFFREY D. KYLE
                                                                                         Clerk




                                               January 7, 2015

    Hon. Jeffrey D. Kyle
    Clerk, Third Court of Appeals
    PO Box 12547
    Austin, TX 78711

           Re:     No. 03-14-00730-CR; Rega v. State; In the Third Court of Appeals, Austin;
                   Certification of Compliance with Rule 48.4

    Mr. Kyle:

    The undersigned hereby certifies that on December 29, 2014 counsel mailed to the appellant copies
    of the opinion and judgment rendered by the Court in the above cause and advised the appellant of
    the right to file a petition for discretionary review.

    Counsel mailed these items to the appellant by certified mail, return receipt requested. A copy of the
    return receipt is attached hereto as Exhibit “A”.

                                                    Sincerely,


                                                       Alan Bennett
                                                    E. Alan Bennett
    Attachment